      Case 1:18-cv-10648-GBD-SDA Document 41 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            12/11/2020
 Lisania D. Arias et al.,

                                 Plaintiffs,
                                                           1:18-cv-10648 (GBD) (SDA)
                     -against-
                                                           ORDER
 Jacob Hanocka et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that, no later than December 18, 2020, the parties shall file a joint

letter advising the Court as to the status of discovery.

SO ORDERED.

DATED:          New York, New York
                December 11, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
